DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Clare Hartnett, Registration Number 35,185 on 5/4/2021.

The application has been amended as follows: 

AMENDMENTS TO THE CLAIMS
1. 	(Currently Amended) A system comprising:
 one or more processors; 
at least one memory device communicatively coupled to the one or more processors; and one or more programs, wherein the one or more programs are stored in the memory device and configured to be executed by the one or more processors, the one or more programs including instructions that: 
detect a user inputting a marker character while editing source code written in a dynamically-typed programming language, the marker character in a code fragment initiating a method invocation;
 determine a pseudo type for an object subject to the method invocation; 

 obtain, from a machine learning model, at least one candidate method name to complete the method invocation based on the determined pseudo type and the 
input a user-selected method name from the at least one candidate method name into the source code.

2. (Currently Amended) The system of claim 1, wherein the one or more programs include further instructions that: assigns [[a]] the pseudo type for the object subject to the method invocation from a set of pseudo types generated from assignment statements and import statements.

3. (Currently Amended) The system of claim 1, wherein the one or more programs include further instructions that: generate [[a]]the pseudo type for a variable assigned a return value from a method invocation based on a method name of the method invocation, when the variable is not assigned a type.

4. (Currently Amended) The system of claim 1, wherein the one or more programs include further instructions that: generate [[a]]the pseudo type for a variable receiving a built-in type and not associated with a type, the generated pseudo type based on the built-in type.

the pseudo type for methods of an import statement, the generated pseudo type having a name of the import statement.

7. (Currently Amended) A method, comprising: 
generating, at a computing system having at least one processor and a memory, pseudo types for one or more variables assigned a return result of a method invocation in one or more source code programs, the one or more variables not assigned a type;
 assigning the pseudo types to one or more method invocations in the one or more source code programs, not associated with a type, based on the generated pseudo types; 
obtaining features of the method invocations within the one or more source code programs, a feature including [[the]]a generated pseudo type associated with the method invocation, a method name of the method invocation, and a location of the method invocation in a source code program; and 
training a machine learning model, to learn patterns of ordered sequences of method invocations, based on the features of the method invocations, to determine a method name associated with a select pseudo type to complete a code fragment initiating [[a]]the method invocation having the select pseudo type.
8. (Currently Amended) The method of claim 7, wherein generating the pseudo types for one or more variables in one or more source code programs further comprises: 4Application No. 16/396,686Docket No.: 404689-US-NP Response to Office Action Dated October 19, 2020associating [[a]] the pseudo type with a method name corresponding to the method invocation whose return value is assigned to a select one of the one or more variables.

the pseudo types for one or more variables in one or more source code programs further comprises: associating [[a]]the pseudo type with a name corresponding to an import statement to a select one of the one or more variables.

10. (Currently Amended) The method of claim 7, wherein generating the pseudo types for one or more variables in one or more source code programs further comprises: associating [[a]]the pseudo type with a built-in type corresponding to the built-in type assigned to a select one of the one or more variables.

11. (Currently Amended) The method of claim 7, wherein obtaining  features of the method invocations further comprises: extracting features from the one or more method invocations in the one or more source code programs, the features representing a syntactic context of the one or more method invocations.

14. (Currently Amended) The method of claim 7, wherein training a machine learning model further comprises: grouping the patterns of the method invocations within the one or more source code programs based on a same pseudo type.

15. (Currently Amended) The method of claim 13, wherein training a machine learning model further comprises: computing a frequency that an invoked method associated with a first pseudo type follows a sequence of the method invocations associated with the first pseudo type; and assigning a probability to the invoked method based on the computed frequency, wherein the 

17. (Currently Amended) The device of claim 16, wherein the at least one processor is configured to: generate the dictionary from an n-order Markov chain model, wherein the n-order Markov chain model is trained on usage patterns of the method invocations in [[a]]the plurality of source code programs written in the dynamically-typed programming language, wherein the method invocations are assigned a corresponding pseudo type.

18. (Currently Amended) The device of claim 16, wherein [[a]]the pseudo type includes a method name of a method invocation for a variable assigned a return value from the method invocation when the variable is not assigned a type.

19. (Currently Amended) The device of claim 18, wherein [[a]]the pseudo type includes a built-in type associated with a variable not having a type and wherein the variable receives a value having the built-in type.

20. (Currently Amended) The device of claim 19, wherein [[a]]the pseudo type includes method names derived from an import statement. 

--End--

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this case, is the inclusion of the limitations obtain an ordered sequence of method invocations that precede the marker character having a same pseudo type as the determined pseudo type; obtain, from a machine learning model, at least one candidate method name to complete the method invocation based on the determined pseudo type and the ordered sequence of method invocations, as recited in independent claim 1; obtaining features of the method invocations within the one or more source code programs, a feature including the generated pseudo type associated with the method invocation, a method name of the method invocation, and a location of the method invocation in a source code program; and training a machine learning model, to learn patterns of ordered sequences of the method invocations, based on the features of the method invocations, to determine a method name associated with a select pseudo type to complete a code fragment initiating a method invocation having the select pseudo type, as recited in independent claim 7; and obtain an ordered sequence of method invocations preceding the first method 6Application No. 16/396,686Docket No.: 404689-US-NP Response to Office Action Dated October 19, 2020invocation having a same pseudo type as the pseudo type of the object name and search a dictionary associated with the pseudo type of the object name with the ordered sequence of method invocations to obtain at least one method name to complete the first method invocation, as recited in independent claim 16, in combination with the other elements recited, which is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S. SOUGH/SPE, Art Unit 2192